DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 4 and 7 – 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by patent application publication number US 2019/0152704 A1 to Smith et al. (hereinafter referred to as Smith) .
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in 

Regarding claims 1 – 4, and 7 – 9, Smith discloses a load transporting apparatus (walking apparatus 100) configured to move a load bearing frame carrying a load over a base surface, comprising: 
	[Claims 1 and 7] a support foot (support foot 410) providing a first load bearing surface (the surface where support foot 410 abuts the base surface 134); 
	a lift mechanism (102) during a step operation configured to raise the support foot off of the base surface, lower the support foot onto the base surface, and raise the load off of the base surface (See Figs. 33B and 33C); 
	a first travel mechanism (lateral travel cylinder 418) configured to move the lift mechanism along a non-linear horizontal path (circular path 428; Paragraph [0201]) while supporting at least a portion of the load; 
	a second travel mechanism (longitudinal travel cylinders 412) configured to move the lift mechanism along a different horizontal path (Paragraph [0192]) while supporting the same portion of the load as the first travel mechanism; and 

	[Claims 2 and 8] wherein the first travel mechanism (lateral travel cylinder 418) is rotatably connected to the support foot (support foot 410);
	[Claim 3] the first travel mechanism (lateral travel cylinder 418) supports at least a portion of the load (rotating load bearing frame 101); and 
	the second travel mechanism (longitudinal travel cylinders 412) supports a same portion of the load as the first travel mechanism (translating load bearing frame 101); and
	[Claims 4 and 9] wherein the second travel mechanism (longitudinal travel cylinders 412) is configured to move the lift mechanism (102) along a linear horizontal path (Figs. 31A – 31D);

Allowable Subject Matter
Claims 5, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 



	Regarding claim 6, Smith discloses the apparatus of claim 1, but does not fairly teach or suggest wherein the first travel mechanism includes a middle frame rotatably coupled to the support foot and the second travel mechanism moves linearly over the middle frame.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 4,790,400	to	Sheeter	Stepping Vehicle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Felicia L. Brittman/           Examiner, Art Unit 3611                                              

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611